Citation Nr: 1044965	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition, to 
include chronic ischemic heart disease.

5.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include  posttraumatic stress disorder (PTSD), 
anxiety, and depression, to include as secondary to service-
connected left wrist scar.  

7.  Entitlement to service connection for residuals of left wrist 
surgery, to include retained metal fragment.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for scar of the left wrist, status post removal of ganglion cyst.

9.  Entitlement to an effective date earlier than May 10, 2004, 
for a compensable evaluation for scar of the left wrist, status 
post removal of ganglion cyst.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, metallic fragment of the left wrist.  

11.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2002, November 2004, June 2005, June 2006, December 
2006, and March 2009 rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

In this case, the Board notes that the Veteran has claimed 
entitlement to service connection for PTSD, depression, and 
anxiety, to include as secondary to his service-connected scar of 
the left wrist.  The Court has held that claims for service 
connection for one psychiatric disorder encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board has characterized the issue as set forth 
above.

Similarly, the Board notes that the Court in Brokowski v. 
Shinseki, 23 Vet. App. 79, 86-87 (2009) held that an informal 
claim for benefits is made where the claimant refers to a 
disabled body part or system or describes symptoms of the 
disability.  The Court found that a claim includes all 
disabilities that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Therefore, the Board has characterized 
the Veteran's claim for a heart condition as set forth above.

Finally, with respect to the Veteran's claims of entitlement to 
service connection for hypertension and a heart condition, to 
include ischemic heart disease, the Board observes that on 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemia.  In order to avoid the unnecessary 
diversion of resources and the unnecessary issuance of denials in 
claims that may be granted when the planned new presumptions are 
made effective, on November 20, 2009, the Secretary directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on such planned new presumptions of service 
connection.  This stay was lifted effective November 1, 2010.  In 
addition, while the Veteran's claimed conditions of hypertension 
and ischemic heart disease involve the function of the heart, and 
the record reflects a finding of a history of coronary artery 
disease, there is no indication that the Veteran served in the 
Republic of Vietnam or was exposed to Agent Orange in service. 

The issues of entitlement to service connection for a heart 
condition, to include ischemic heart disease, service connection 
for residuals of surgery on the left wrist, to include retained 
metal fragment, increased rating for scar of the left wrist, and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not indicate that the Veteran has 
been diagnosed with carpal tunnel syndrome of the left wrist.

2.  The medical evidence does not demonstrate that an acquired 
psychiatric disorder was causally or etiologically related to the 
Veteran's active military service, nor may such condition be 
presumed to have been incurred in or aggravated by service or 
caused by a service-connected left wrist scar.

3.  The medical evidence does not demonstrate that a low back 
disability was causally or etiologically related to the Veteran's 
active military service, nor may such condition be presumed to 
have been incurred in or aggravated by service.

4.  The medical evidence does not demonstrate that hypertension 
was causally or etiologically related to the Veteran's active 
military service, nor may such condition be presumed to have been 
incurred in or aggravated by service.

5.  A left knee disorder clearly and unmistakably existed prior 
to service and clearly and unmistakably did not increase in 
severity beyond its normal progression during service.

6.  A claim for entitlement to service connection for 
compensation based on surgery to the left wrist was received by 
VA on July 22, 2002.

7.  A VA treatment record dated July 12, 2002, reflects that the 
Veteran's left wrist scar disability was productive of symptoms 
warranting a 10 percent evaluation.

8.  The evidence of record demonstrates that retained metallic 
fragment of the left wrist was incurred as a result of surgery on 
the left wrist while the Veteran was on active duty in the 
service and not as a result of VA hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or a compensated work therapy program.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the left wrist was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred or aggravated in service or caused by a service-
connected left wrist scar.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).

3.  A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

5.  A left knee disorder was not incurred in or aggravated by 
active service, nor may such condition be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

6.  The criteria for the assignment of an effective date of July 
22, 2002, for the grant of an evaluation of 10 percent disabling 
for left wrist scar have been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2010). 

7.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for retained metallic fragment 
of the left wrist have not been met. 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in April 2003, April 
2004, September 2004, December 2004, July 2005, January 2006, 
July 2006, and January 2009 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters 
notified the Veteran of the evidence and information necessary to 
substantiate his claims and informed him of his and VA's 
respective responsibilities in obtaining such evidence. 

The Board observes that the Veteran's claim for an earlier 
effective date for the grant of a 10 percent rating for his 
service-connected left wrist scar is a downstream issue from the 
original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board 
notes that the United States Court of Appeals for Veterans Claims 
(Court) held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a claim 
has been substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements").  

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, Social Security 
Administration disability records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his carpal tunnel, psychiatric 
disability, low back disorder, hypertension, and left knee 
disability claims.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that VA examinations are not 
necessary.  As the Board will discuss below, the evidence 
contained in the Veteran's claims file does not establish that 
the Veteran has been diagnosed with carpal tunnel syndrome, or 
that the Veteran's psychiatric, low back, hypertension and left 
knee disorders had their onset in service or are otherwise 
related to the Veteran's service.  Absent evidence that indicates 
that the Veteran has a current claimed disability related to 
symptoms in service, the Board finds that a VA examination is not 
necessary for disposition of such claims.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including arthritis, 
cardiovascular disease, and psychoses, when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology, there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

A.  Carpal tunnel syndrome of the left wrist, an acquired 
psychiatric disorder, 
a low back disability, and hypertension.

In this case, the Veteran seeks entitlement to service connection 
for carpal tunnel syndrome of the left wrist, an acquired 
psychiatric disorder, a low back disability, and hypertension.   

The Veteran's service treatment records do not indicate any 
complaints of or treatment for hypertension, carpal tunnel 
syndrome, any psychiatric disorder, or any back disability.  The 
Veteran's February 1969 separation examination does not indicate 
that the Veteran had any of these claimed conditions.  

Regarding the Veteran's low back disorder claim, the Veteran's 
post-service medical records indicate that in a March 1993 
treatment note, the Veteran reported that he injured his back in 
May 1992.  Post-service VA medical records dated from March 1993 
to August 2009 show that the Veteran was intermittently treated 
for degenerative joint disease of the lumbar spine, degenerative 
disc disease of the lumbar spine, low back pain, lumbar 
paraspinal spasms, S-1 radiculopathy, and lumbar spondylosis.  A 
January 2006 x-ray revealed facet arthropathy and minimal 
anterior listhesis of L4 and L5 which was stable, disc space 
narrowing and facet arthropathy of L5-S1, and probable spinal 
stenosis.  In a March 2006 VA medical report, the Veteran was 
assessed with low back pain with an onset of 8 years.  An August 
2009 medical report noted that the Veteran had low back pain that 
had started 9 years prior, insidious onset, with symptoms of 
sharp shooting pain that was progressively worsening.  The pain 
was noted to radiate to both legs and was associated with 
numbness and tingling in the toes.  A 2006 MRI was noted to show 
degenerative changes at L4-5 and L5-S1.  The Veteran was found to 
have no incontinence, bowel or bladder symptoms, falls, or 
weakness.  The Veteran was diagnosed with low back pain, lumbar 
spondylosis, L4-5 herniated nucleus pulposus with left 
radiculopathy, and facet arthropathy degenerative joint disease.  
A review of the Veteran's medical records does not reveal any 
opinion linking the Veteran's diagnosed low back disability to 
his military service or any incident thereof.

With respect to the Veteran's hypertension claim, the post-
service medical records indicate that the Veteran was assessed 
with mild hypertension in an October 2001 treatment note.  VA 
medical records dated from October 2001 to October 2004 show that 
the Veteran received treatment for hypertension.  A September 
2004 VA medical report indicated that the Veteran had suffered 
from hypertension only since April 2001.  At no time did any 
treating provider relate the Veteran's hypertension to his period 
of active service.    

In regards to the Veteran's psychiatric disorder claim, the 
Veteran's post-service medical records dated from October 1995 to 
April 2008 indicate that the Veteran was diagnosed and treated 
for anxiety, major depressive disorder, paranoid schizophrenia, 
and schizoaffective disorder.  None of these assessed psychiatric 
conditions was noted to be related to the Veteran's military 
service or his service-connected left wrist scar disability.  

Finally, with respect to the Veteran's carpal tunnel claim, the 
Board notes that the Veteran has had continuing complaints of 
left wrist pain since he had a ganglion  removed in service.  The 
Veteran is service-connected for a scar in connection with the 
surgery and ganglion removal.  Post-service medical records 
indicate complaints of left wrist pain and a retained metallic 
fragment.  A July 2002 VA treatment note indicated chronic pain 
and weakness in the left wrist.  The physician noted that the 
Veteran was instructed to perform certain exercises to help 
relieve "symptoms of CTS which is suspected by his PCP as a 
contributing prob. to his L wrist ailments."  An August 2004 VA 
examination report indicated that that the metallic fragment was 
most likely a result of the in-service ganglion surgery.  
However, the examiner also stated that in his opinion, there was 
no impairment of the wrist secondary to the metallic fragment.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for carpal 
tunnel syndrome of the left wrist.  In this case, the Veteran's 
medical records do not indicate that he currently has diagnosed 
carpal tunnel syndrome of the left wrist.  The most definitive 
report indicates that carpal tunnel syndrome was suspected, but a 
review of the Veteran's medical records does not indicate that 
this disability has been actually diagnosed.  And, as noted 
above, the existence of a current disorder is the cornerstone of 
a claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That 
a condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim or the grant of the benefit.  Id.  

With respect to the Veteran's diagnosed acquired psychiatric 
disorders, low back disability, and hypertension, these 
conditions have not been indicated to have had their onset in 
service or within one year of service.  In this regard, the Board 
notes that the first appearance of a low back disability dates to 
approximately 1992 when the medical records indicate that the 
Veteran reported a back injury.  Other treatment records even 
indicate a later onset for the Veteran's back condition.  
Hypertension was first indicated in 2001, and the first notation 
of a psychiatric disorder dates to the mid 1990s.  These dates 
are all well after the Veteran's discharge from the military.  
Additionally, there is no medical opinion or indication that any 
of these conditions are related to service or a service-connected 
disability.  

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence in this case does not indicate a current 
diagnosis of carpal tunnel syndrome or support a finding that a 
psychiatric disorder, low back disability, or hypertension are 
related to the Veteran's military service.  

Here, the Board notes that the Veteran has contended on his own 
behalf that his claimed conditions are related to his military 
service.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(Fed. Cir. 2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the existence of carpal tunnel syndrome or the potential 
relationship between the Veteran's hypertension, psychiatric, and 
back disabilities and his military service to be complex in 
nature.  See Woehlaert, supra (although the claimant is competent 
in certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, the claimant is 
not competent to provide evidence as to more complex medical 
questions).  Therefore, the Board finds that, as a lay person, 
the Veteran's statements regarding diagnosis and causation to be 
of little probative value, as he is not competent to opine on 
such a complex medical question.  In this regard, the Board also 
notes that while the medical evidence does indicate that the 
Veteran has had a back disorder, a psychiatric disorder, and 
hypertension beginning  in the early 1990s, the medical evidence 
does not indicate the presence of any of his claimed disabilities 
in service or from service separation to the 1990s.  While the 
Veteran may be competent to describe his symptoms since service, 
he is not able to say that such symptoms are attributable to a 
particular disorder.  Thus, service connection by way of 
continuity of symptomatology is also not supported by the 
evidence in the record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran has a current diagnosis of carpal tunnel syndrome of 
the left wrist, or that an acquired psychiatric disorder, a low 
back disability, or hypertension are etiologically related to his 
military service or service-connected left wrist scar.  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.

B.  A left knee disorder.

Next, the Veteran seeks entitlement to service connection for a 
left knee disorder.  While the Veteran's July 1967 entrance 
examination did not indicate the presence of a left knee 
disability, the Veteran's February 1969 separation examination 
noted fracture of the left knee that existed prior to service, no 
sequelae.

In this regard, the Board notes that a Veteran is considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111.  Thus, Veterans are 
presumed to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been an 
induction examination in which the later complained-of disability 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."   
Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability preexisted service.  If VA met this 
burden, however, it then had the burden to rebut the presumption 
by a preponderance of the evidence (a lower standard) that the 
preexisting disorder was not aggravated by service.  Now, VA must 
also show by clear and unmistakable evidence that the preexisting 
disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse."  Webster's II New College Dictionary (1999).  If 
the Board finds that there is clear and unmistakable evidence 
that the Veteran's disability preexisted service, the Board must 
then determine whether there is clear and unmistakable evidence 
that a preexisting disability was not "made worse" or aggravated 
in service such that the presumption of soundness has been 
rebutted.

The Veteran's service treatment records indicate that the Veteran 
was found to be normal upon service entry in a July 1967 
enlistment examination.  The Veteran's February 1969 separation 
examination noted fracture of the left knee that existed prior to 
service, no sequelae.  Otherwise, there is no indication of any 
complaints or treatment for any left knee symptoms or condition 
in service.  

After service, the Veteran was noted to have calcification 
posterior to the left knee joint in July 1998 and intermittent 
treatment for left knee pain from January 2006 to August 2009.  
Otherwise, the Veteran's medical records do not address a left 
knee disability.

As noted, Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  See Id at (b)(1).

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See id.  The Board must follow the precedent opinions 
of the General Counsel.  See 38 U.S.C.A. § 7104(c).

In this case, the Veteran is not noted to have had a left knee 
disorder at service entry.  Therefore, the Board finds that the 
presumption of soundness attaches with respect to this portion of 
the claim.  Thus, the burden is on VA to rebut the presumption by 
clear and unmistakable evidence that a left knee disorder was 
both preexisting and not aggravated by service.  

Based on the medical evidence set forth above, and based on the 
notation on the Veteran's separation examination, the Board finds 
that there is clear and unmistakable evidence that the Veteran 
had a fracture of the left knee that preexisted service.  

The Board then must determine whether there is clear and 
unmistakable evidence that a fracture of the left knee was not 
"made worse" or aggravated in service such that the presumption 
of soundness has been rebutted.  In this case, the Board notes 
that the physician who conducted the separation examination found 
no sequelae of such fracture, and there is no indication of any 
complaints of or treatment for any left knee symptoms or 
condition in service.  There is no evidence of record to suggest 
aggravation of this condition while in the service.  And after 
service, there is no indication of any symptoms or pain with the 
left knee until the Veteran was noted to have calcification 
posterior to the left knee joint in July 1998, and left knee pain 
from January 2006 to August 2009.

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence does not support any finding of aggravation 
of a fracture of the left knee during service.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for a left knee 
disorder.  The medical evidence indicates that the Veteran had a 
fracture of the left knee sometime prior to entry into service, 
that there was no treatment for or complaints of a knee 
disability in service, and that the Veteran was found to have no 
sequelae of such fracture.  After service, the Veteran was noted 
to have calcification posterior to the left knee joint in July 
1998 and was treated periodically for left knee pain from January 
2006 to August 2009.  However, these notations do not indicate 
that such calcification or pain are somehow related to 
aggravation of residuals of a left knee fracture in service.  
There is no evidence that such condition was aggravated beyond 
the natural progress of the disease.

In this regard, the Board notes that the Veteran has contended on 
his own behalf that he has a left knee disability related to his 
military service.  In this regard, the Board notes that lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the potential relationship between a left knee disorder and 
military service to be complex in nature.  See Woehlaert , supra.  
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   Therefore, as the 
Veteran has only provided his own conclusory statements regarding 
diagnosis, causation, and aggravation, the Board finds the 
Veteran's statements to be of little probative value, as he is 
not competent to opine on such complex medical questions.  The 
Board finds that the Veteran's contentions are outweighed by the 
objective medical evidence in this case.

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a left knee disorder.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's hereby denied 
claim.

III.  Earlier effective date.

In this case, the Veteran seeks an effective date prior to May 
10, 2004, for the grant of an evaluation of 10 percent for his 
service-connected scar of the left wrist, status post ganglion 
removal.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2).

Generally, the effective date of an award cannot be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. § 
5110(a).  The VA regulation applicable to effective dates for 
awards of increased compensation provides that the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to this general rule exists, however, for awards of 
increased compensation in certain circumstances.  If the evidence 
demonstrates that an increase in disability occurred within the 
one year period preceding the date of receipt of a claim for 
increased compensation, the increase is effective as of the 
earliest date the increase in disability was factually 
ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (1998).

The Court has indicated that it is axiomatic that the fact that 
must be found, in order for entitlement to an increase in 
disability compensation to arise, is that the service-connected 
disability must have increased in severity to a degree warranting 
an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, "the 
only cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable." Id. at 521.

VA regulations define "application" or "claim" as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim is further defined as any 
communication or action from a Veteran or his duly authorized 
representative indicating an intent to apply for one or more 
benefits under the laws administered by the VA. 38 C.F.R. § 
3.155(a).  Such informal claim must identify the benefit sought.  
Id.  Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it was 
sent to the Veteran, it will be considered filed as of the date 
of receipt of the informal claim.  Id.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination or date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, provided such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  Evidence received from a private physician or 
layperson will also be accepted as a claim for an increase or to 
reopen when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability of 
entitlement to benefits.  The date of receipt of such evidence 
will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2).

In this case, in August 2002, the RO granted entitlement to 
service connection for scar of the left wrist, status post 
ganglion removal.  The condition was evaluated as noncompensable, 
effective July 22, 2002, the date of the original claim for 
service connection.  The Veteran filed a notice of disagreement 
with respect to the evaluation for the service-connected left 
wrist scar that was received at the RO on November 14, 2002, and 
the RO issued a statement of the case dated in April 2004.  The 
Veteran filed a substantive appeal in May 2004.  

In a June 2005 rating decision, the RO increased the evaluation 
of the service-connected left wrist scar to 10 percent disabling, 
effective May 10, 2004.  In June 2005, the Veteran disagreed with 
the effective date assigned for the 10 percent evaluation for his 
service-connected left wrist scar.  The RO, in a May 2006 
statement of the case and readjudication, denied an effective 
date earlier than May 10, 2004, for the grant of the 10 percent 
evaluation.  The Veteran filed a substantive appeal dated in May 
2006.

The RO based the effective date for the 10 percent evaluation on 
outpatient treatment records of the Miami VA Medical Center that 
indicated subjective complaints of left wrist pain after dorsal 
ganglion excision.  The RO indicated that orthopedic and hand 
clinic treatment records revealed pain over the capitate and 
lunate bones and on the dorsal of the left wrist.  The physician 
had noted weak grip strength, pain, weakness, and impaired range 
of motion of the wrist.  The RO granted a 10 percent rating for a 
left wrist scar because there was evidence of painful or limited 
motion of 2 or more major joints or 2 or more minor joint groups.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805-5015 (2010).  The RO 
noted that May 10, 2004, was the date that VA received the 
Veteran's substantive appeal with respect to a higher evaluation 
for his service-connected left wrist scar.  

In this regard, the Board notes that prior to the Veteran's 
claim, in a July 16, 2002 VA treatment note, the Veteran had 
complaints of pain in the dorsum of the left wrist and on lifting 
up packages.  He reported weak grip strength and indicated that 
he had had these symptoms for some time.  The Veteran was noted 
to have had ganglion removed from the dorsum of the left wrist 
while in the service in January 1969.  X-rays showed shrapnel in 
the distal shaft of the ulna, no fracture or dislocation, and no 
degenerative joint disease.  The Veteran had full range of motion 
in the wrist, and the physician noted marked decrease in grip 
strength of the left hand.  In a July 22, 2002, VA treatment 
note, however, the Veteran complained of increased pain in the 
left wrist and decline in left hand function.  The physician 
found decreased range of motion in the left wrist, decreased grip 
strength in the left hand, and increased swelling.  The physician 
also noted increased pain in the left wrist and diagnosed the 
Veteran with small shrapnel fragment in the left ulna.    

In light of these facts, the Board finds that VA first received 
the Veteran's claim on July 22, 2002, for service connection 
based on left wrist surgery.  A review of the claims file shows 
that there is no indication that the Veteran attempted to file a 
formal or informal compensation claim for this condition prior to 
this date.  The RO granted entitlement to service connection for 
scar of the left wrist, status post ganglion removal, in August 
2002.  In a notice of disagreement received at the RO on November 
14, 2002, the Veteran requested a higher (compensable) initial 
evaluation.  The RO issued a statement of the case dated in April 
2004, and the Veteran filed a substantive appeal in May 2004.  
The RO subsequently increased the evaluation to 10 percent 
disabling in a June 2005 rating decision.  It is clear from these 
facts that the Veteran's claim has been active and pending since 
July 22, 2002.  See Juarez v. Peake, 21 Vet. App. 537, 539-40 
(2008); 38 C.F.R. §§ 3.160(c) (defining a "pending claim" as 
one that "has not been finally adjudicated").  

As noted above, the effective date of an award cannot be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a).  The VA regulation applicable to effective 
dates for awards of increased compensation provides that the 
effective date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
In this case, the Board finds that the Veteran disagreed with the 
initial evaluation assigned for his service-connected disorder.  
Because the Veteran is presumed to be seeking the maximum 
benefits available under the law, see AB v. Brown, 6 Vet. App. 35 
(1993), the Board finds that the application for a higher initial 
evaluation should properly be the date of the original claim in 
July 2002.  As the symptoms regarding the Veteran's left wrist, 
upon which the RO based its 10 percent evaluation, were also 
first present on July 22, 2002, the proper effective date for the 
10 percent evaluation in this case should be July 22, 2002, the 
date of the original claim for service connection.  

In reaching such decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine and concluded 
that the preponderance of the evidence is in favor of the 
Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  38 U.S.C.A. § 1151 Claim.

When a Veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical treatment, 
not the result of the Veteran's own willful misconduct or failure 
to follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation shall be 
awarded the same manner as if the additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).  A 
disability is a qualifying disability if it was not the result of 
the Veteran's willful misconduct, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the VA, and 
the proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) 
(West 2002). 

To establish causation the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
or properly treat the disease proximately caused the continuance 
or natural progress. 38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death and that (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).

The Court has held that for claims under 38 U.S.C. 1151(a) 
received by VA on or after October 1, 1997, the mere fact that a 
claimant is harmed by an event that occurs coincidentally with VA 
hospital care, medical or surgical treatment, or an examination 
is not sufficient to establish causation.  Mangham v. Shinseki, 
23 Vet. App. 284, 287 (2009).  It was noted that a plain reading 
of the statute precluded the conclusion that domiciliary care is 
a component of hospital care and that domiciliary care should be 
not be considered as contemplated by section 1151.  The Court 
further found that "it is clear that the operative issue is not 
whether the appellant was housed in a VA care facility or whether 
domiciliary care qualifies under § 1151 as "medical treatment," 
but whether VA's direct actions caused his harm."  Id. at 289.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

In this case, the pertinent facts are not in dispute.  The 
Veteran in this case requested compensation based on a finding, 
supported by an August 2004 VA examination report, that the 
Veteran had a retained metallic fragment in his left wrist from 
his in-service surgery for removal of a ganglion.  In response to 
an inquiry by the RO requesting information about the date and 
place of the surgery that resulted in the metallic artifact of 
the left wrist, the Veteran, in a September 2006 statement, 
reported that the date of the surgery had been January 13, 1969, 
and that the surgery had taken place in the orthopedic clinic of 
the U.S. Army General Hospital in Frankfurt, Germany.  

Based upon the foregoing, the Veteran's claim must be denied.  As 
noted above, the provisions of 38 U.S.C.A. § 1151 are applicable 
to claims for additional disability or death due to hospital 
care, medical or surgical treatment, etc., by a VA physician or 
facility.  The Veteran has asserted additional disability based 
on surgery performed while he was on active duty in the military.  
There is no indication of any additional disability having been 
sustained as a result of any subsequent VA medical care.  As to 
the Veteran's claim that the injury was the result of the 
indirect action or inaction of a VA non-health care-related 
employee, the Board finds that the provisions of 38 U.S.C.A. § 
1151 are inapplicable to such matters.  Therefore, the claim for 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for metallic fragment, residuals of left wrist surgery in 
service must be denied.

As there is no legal basis upon which to award compensation under 
38 U.S.C.A. § 1151 for residuals, metallic fragment of the left 
wrist, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The provisions regarding VA's duties to 
provide notice and assistance to claimants have no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534 (2002). 


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Service connection for hypertension is denied.

Service connection for carpal tunnel syndrome of the left wrist 
is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, anxiety, and depression, is denied
  
An effective date of July 22, 2002, is warranted for the grant of 
an evaluation of 10 percent for the Veteran's service-connected 
scar of the left wrist, status post ganglion removal.  To this 
extent, the appeal is granted, subject to laws and regulations 
applicable to payment of VA monetary benefits.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for retained metallic fragment of the left wrist is denied.


REMAND

Although the Board regrets the additional delay, the Board finds 
that a remand is necessary on the issues of entitlement to 
service connection for a heart condition, to include ischemic 
heart disease, service connection for residuals of surgery on the 
left wrist, to include retained metal fragment, increased rating 
for scar of the left wrist, and entitlement to TDIU, to ensure 
that due process is followed and that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

First, with respect to the Veteran's claim of entitlement to 
service connection for residuals of surgery on the left wrist, to 
include retained metal fragment, the Board notes that the 
Veteran, in a November 2004 rating decision, was denied 
entitlement to service connection for residuals, metallic 
artifact of the left wrist.  The Veteran filed a notice of 
disagreement with respect to this issue in a December 2004 notice 
of disagreement, but the RO did not issue a statement of the case 
with respect to this claim.  

Based on the foregoing, because the RO has not furnished the 
Veteran a statement of the case that addresses the issue, a 
remand is warranted.  38 C.F.R. § 20.201, 20.300-301.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

With respect to the Veteran's claim for a heart disorder, to 
include ischemic heart disease, the Board notes that after the 
most recent statement of the case related to chronic ischemic 
heart disease that was dated in August 2009, the Veteran 
submitted a May 2008 VA treatment record in November 2009, 
indicating that the Veteran had a history of coronary artery 
disease (angina, myocardial infarction).  This record was not 
accompanied by a waiver of RO consideration.  In such a 
situation, the law requires that the RO initially consider the 
evidence, re-adjudicate the claim, and issue an appropriate 
supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).  

Next, regarding the Veteran's claim for a higher evaluation for 
his service-connected left wrist scar, the Board notes that the 
Veteran's most recent VA examination for the scar is dated in 
December 2002, and with respect to the left wrist, the most 
recent VA examination is dated in August 2004.  The Veteran also 
submitted a statement dated in June 2007 indicating that his 
service-connected left wrist scar disorder had increased in 
severity.  Therefore, the Board finds that the Veteran should be 
afforded a contemporaneous VA examination in order to determine 
the current level of his service-connected disability.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

In addition, with respect to the Veteran's claim for TDIU, the 
Court has held that when a determination on one issue could have 
a significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Here, a determination regarding the Veteran's 
outstanding claims could impact his claim for TDIU.  The Board 
therefore finds these issues to be inextricably intertwined.  
Following the adjudication of the Veteran's claimed disabilities, 
the Veteran's claim for TDIU should be readjudicated accordingly.

Prior to readjudicating the Veteran's claims upon remand, the RO 
should associate with the Veteran's claims file any additional 
records of the Veteran's treatment for his claimed disabilities 
that the Veteran may identify.  This should include medical 
records from the Miami VA Medical Center and associated VA 
outpatient clinics dated from June 2007 to the present.  In this 
regard, the Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the 
case addressing the issue of entitlement to 
service connection for residuals, metallic 
artifact of the left wrist, to include 
notification of the need, and the appropriate 
time period, in which to file a substantive 
appeal to perfect the issues, in accordance 
with 38 C.F.R. § 19.30.

2.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
claimed disabilities.  The RO should then 
attempt to obtain all such identified 
records, to include medical records from the 
Miami VA Medical Center and associated VA 
outpatient clinics dated from June 2007 to 
the present. 

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing. The Veteran may submit 
medical records directly to VA.

3.  The Veteran should be afforded a VA 
examination in order to assess the current 
nature and severity of his service-
connected scar of the left wrist.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must state that the examination 
report that the claims file was reviewed. 

The report of the examination should 
identify, and contain findings concerning 
the scar and the written findings should 
include information about whether the 
scar:

(1) is tender and painful, if superficial;

(2) is poorly nourished with repeated 
ulceration, if superficial;

(3) if "deep" (that is, associated with 
underlying soft tissue damage), is the 
size of an area or areas: exceeding 6 
square inches (38 square cm), or exceeding 
12 square inches (77 square cm), or 
exceeding 72 square inches (465 square 
centimeters), or exceeding 144 square 
inches (929 square cm);

(4) if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is the size of an area or 
areas of 144 square inches (929 square cm) 
or greater;

(5) is superficial and "unstable" (that 
is, there is frequent loss of covering of 
skin over the scar),

(6) is superficial and painful on 
examination; and,

(7) has produced limitation of function, 
and if so, what limitation of function 
(e.g., limitation of motion, neurological 
impairment or pain with use.)

(8) render him unable to secure or follow 
a substantially gainful occupation.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder and 
this Remand must be made available to the 
examiner for review before the 
examination.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

4.  After completing the above, the 
Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
any claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


